Citation Nr: 1423095	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  07-30 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and sister


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran had active service from December 1969 to October 1971. 

These matters initially came before the Board of Veterans' Appeals  (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This case was remanded by the Board in February 2009, June 2009 and September 2011 for further development.   

The Veteran and his wife testified before the undersigned at a personal hearing held via videoconference from the RO in April 2009.  A transcript of this hearing is associated with the claims file.

The Board notes that it has reviewed the Virtual VA and VBMS paperless claims processing systems and has included evidence pertinent to the appeal in the decision therein.

The issue of entitlement to service connection for an acquired psychiatric disability other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDING OF FACT

COPD was not manifest in service and is not otherwise attributable to active service, to include exposure to asbestos.


CONCLUSION OF LAW

COPD was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in October 2011, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates in correspondence.  This satisfied the Board's September 2011 remand instructions in this regard.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, VA examinations and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claim.

ANALYSIS 

The Veteran appeals the denial of service connection for COPD.  Service records establish that he was mechanic/engine man in the Navy.  He contends his COPD is a result of his exposure to asbestos on the ships he was assigned to during service.  He reports experiencing breathing problems eight to ten years after separation from service.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Although there is no specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure, VA has several guidelines for compensation claims based on asbestos exposure.  See M21-1MR, IV.ii.2.C.9; and M21-1MR, IV.ii.1.H.29.  In addition, an opinion by the VA General Counsel discussed the provisions of M21-1 regarding asbestos claims and, in part, concluded that medical nexus evidence was needed to establish a claim based on in-service asbestos exposure.  VAOPGCPREC 4-00; 65 Fed. Reg. 33422 (2000). 

Essentially, VA must determine whether military records demonstrate evidence of asbestos exposure during service; whether there was pre-service, post-service, occupational, or other asbestos exposure; and whether there is a relationship between asbestos exposure and the claimed disease.

Based on the evidence of record, the Board finds against the claim.  In this regard, although an in-service clinical record shows that the Veteran complained of sore throat, fever and cough in January 1970, this same record indicates that physical examination was essentially negative except for a temperature of 104 degrees and the chest was clear.  The Veteran was treated with the usual supportive measures, made a rapid recovery, and was discharged to duty.  Moreover, the service treatment records are negative for treatment and/or diagnoses of COPD or a respiratory disorder, and the September 1971 separation examination disclosed normal findings for the lungs and chest.   

In addition, both the lay and medical evidence reflect that respiratory problems began many years post service.  According to the Veteran, his respiratory problems began 8 to 10 years after service and the first medical evidence of any respiratory problems were in 2000.  Entitlement to service connection for a non-chronic disease such as COPD is not warranted on a continuity of symptomatology basis under 38 C.F.R. § 3.303(b), and the above evidence reflects that there were no continuous symptoms that would warrant the conclusion that there was a nexus between symptoms and diagnosis of COPD many years after service and anything in service, to include asbestos exposure under 38 C.F.R. § 3.303(a).

The Board has reviewed the service examination reports, VA medical records, the VA examinations and private treatment records of file.  These records do not include any opinion linking the Veteran's COPD to service.  There are two medical opinions that specifically address this issue, and both found that there was no relationship between the Veteran's COPD and service.  In November 2009, a VA physician, after reviewing the claims file and examining the Veteran, concluded that COPD was less likely than not related to probable asbestos exposure in service.  His rationale was that chest x ray and CT scan revealed COPD but there was no evidence of asbestosis and the Veteran's severe tobacco abuse for the past 44 years more likely than not caused the Veteran's diagnosed breathing problem of COPD, as severe tobacco use is a cause of COPD.  After additional evidence was received, the same VA physician in May 2010 adhered to his opinion, noting the Veteran's long history of tobacco abuse and that this is a well-known cause of COPD and also that CT scan and chest X-rays showed no evidence of asbestosis.  As the VA physician explained the reasons for his conclusions based on an accurate characterization of the evidence of record, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

Although the Veteran asserts that Dr. R diagnosed him with asbestosis, the Veteran has not submitted such findings despite being asked to do so.  The Board notes, however, that the VA examinations are of record and these reports show no findings of asbestosis.  To the extent that the Veteran was exposed to asbestos in service, the probative medical opinions discussed above accepted that asbestos exposure was probable but nonetheless found a lack of nexus between COPD and service.
 
The Board acknowledges that the Veteran has submitted lay statement and an article on the "Nanoose Range." To the extent they are relevant to the claim for service connection for COPD, they do not warrant a different result.  The article on the Nanoose range indicates that torpedo, radar, and other testing were performed there, but they do not suggest any nexus between the Veteran's COPD and his service there.  Similarly, the lay statements indicate the Veteran's current respiratory symptoms but do not indicate a nexus between the Veteran's COPD and service.  To the extent that they imply such a nexus, the Board finds the specific, reasoned opinion of the VA physician to be of greater probative weight than the more general lay statements.

In sum, the preponderance of the evidence reflects that COPD did not manifest in service or for many years thereafter and is unrelated to service, to include asbestos exposure.  The benefit-of-the-doubt doctrine is therefore not for application and the claim for service connection for COPD must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for COPD, to include as due to asbestos exposure is denied.  



REMAND

The Veteran appeals the denial of service connection for an acquired psychiatric disability other than PTSD.  According to the Veteran, he has had psychiatric problems since separation from service.  He reports being attacked by fellow sailors and witnessing the suicide/deaths of two buddies in service.  

Post service treatment records reveal diagnoses of bipolar disorder, extreme nervousness, depression, dysthymia, anxiety disorder, and a panic disorder without agoraphobia.  In April 2001, the Veteran reported anxiety for over ten years.  In November 2001, he reported he has had problems with his nerves for 20 years.  During his hearing and outpatient treatment visits, the Veteran reported anxiety symptoms since separation.  

The Veteran has not been afforded a VA examination to address this matter.  
In light of the lay statements of record and the post service psychiatric diagnoses, the Board finds that a VA examination is needed to determine if the Veteran's current psychiatric disability other than PTSD is related to service.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to address the issue of entitlement to service connection for an acquired psychiatric disability other than PTSD.  The examiner is to be provided access to the Veteran's claims file and electronic file.  Following a review of all of those documents, the examiner is to opine whether it is at least as likely as not, i.e., is there a 50/50 chance or greater that any current psychiatric disability other than PTSD was caused and/or aggravated by service.  When rendering the opinion, the examiner must address the Veteran's reports of being attacked in service and witnessing the suicide of fellow servicemen.  The examiner must offer a fully reasoned rationale for all opinions offered.

2. Upon completion of the above requested development and any additional development deemed appropriate, the AOJ must readjudicate the issue.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


